Citation Nr: 1112624	
Decision Date: 03/30/11    Archive Date: 04/07/11

DOCKET NO.  07-23 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River Junction, Vermont


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant, spouse


ATTORNEY FOR THE BOARD

A. Robben, Associate Counsel

INTRODUCTION

The Veteran served on active duty from December 1968 to July 1970.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in White River Junction, Vermont, which denied entitlement to service connection for PTSD.

The Veteran and his spouse provided testimony before the undersigned at the RO in September 2007.  A transcript is of record.  

The claim was remanded by the Board for additional development in April 2008.  

The appeal is again REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In the April 2008, remand the Board noted that at a 2004 VA examination the Veteran had been diagnosed as having PTSD.  The stressors supporting the diagnosis were seeing a little girl crushed by a truck, seeing a North Korean killed by a security guard, and witnessing the deaths of other Koreans and Americans.  At the time of the examination he apparently did not report specific enough dates to permit research by the United States Army and Joint Services Records Research Center (JSRRC).  

In its remand, the Board pointed out that the Veteran had offered a narrower date range for these incidents during his Travel Board testimony.  The Board instructed that the agency of original jurisdiction (AOJ) should send a summary of the stressors reported during the July 2004 VA examination, for which there was sufficient information, a copy of the Veteran's DD 214 and his service personnel records to JSSRC to attempt to obtain information that might corroborate the stressors.  In the remand, the Board also cited to the Veteran's testimony during the September 2007 hearing, reporting service as part of an unofficial "sniper team" with the 7th Supply and Transportation Unit.  

Following the Board remand, the AMC sent a request to the Modern Military Branch of the National Archives and Records Administration (NARA) to obtain information that might corroborate the following stressors: seeing a little girl crushed by a truck near camp Red Cloud in 1969 (or May 1970); seeing a North Korean killed by a security guard; and witnessing the deaths of other Americans and North Koreans soldiers while serving in Korea.  The date was noted as 1969 and May 1970.  

In October 2008, the AMC provided a memorandum of formal finding of a lack of information required to verify stressors in connection with the PTSD claim.  It also sent the Veteran a "fact sheet" from JSRRC that contained general information as to the types of research provided by that organization and what research was not provided.

No request was sent to the JSRRC, and the AMC did not advise the Veteran what specific additional information was necessary before such a request would be made.  As noted in the Board's earlier remand the Veteran had reported a sufficiently narrow date range that would appear to permit JSRRC to research some of the stressors reported on the 2004 examination.  The JSRRC "fact sheet reports that the organization could research stressors within a 60 day range and the Veteran has reported such date ranges.

In November 2008, a response was received from NARA, stating that materials on the two incidents described were not located.  No other attempts to verify reported stressors were made in response to the April 2008 Board remand.  

The Board also notes that effective July 13, 2010, VA amended 38 C.F.R. § 3.304(f) by liberalizing, in certain circumstances, the evidentiary standards for establishing the occurrence of an in- service stressor for non-combat veterans. See 75 Fed. Reg. 39,843-39,852 (effective July 13, 2010). Essentially, the amended version of 38 C.F.R. § 3.304(f)(3) eliminates the need for stressor corroboration in circumstances in which the claimed in-service stressor is related to "fear of hostile military or terrorist activity." Specifically, the amended version of 38 C.F.R. § 3.304(f)(3) states,

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  75 Fed. Reg. 39,843- 39,852 (July 13, 2010) (to be codified at 38 C.F.R. § 3.304(f)(3).

In this case the Veteran has reported a number of stressors related to conflict along the Korean demilitarized zone (DMZ).  There is evidence that conflict along the DMZ resulted in the deaths of North and South Koreans as well as Americans during the time the Veteran served in Korea.  Bolger, Daniel, Scenes from an Unfinished War: Low Intensity Conflict in Korea, 1966-1969 (1991 Diane Publishing Company); Nanto, Dick K., North Korea: Chronology of Provocations, 1950-2003 (2003 Congressional Research Service).  A medical opinion is needed to ascertain whether the Veteran has PTSD as the result of fear of hostile military activity.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should review the file and prepare a summary of the Veteran's claimed stressors, described above.  This summary, together with a copy of the Veteran's DD 214, a copy of this remand, and all associated documents, should be sent to JSRRC.  That agency should be asked to provide any information that might corroborate the alleged stressors of the Veteran and his unit exchanging fire with combatants in April and May 1969 and June and July 1970; a little girl crushed by a truck at Camp Red Cloud in May 1970, and the death of a fellow service member.  

2.  If there is insufficient information in the file to make the request specified in the previous paragraph, the Veteran should be asked to provide the specific information that is missing.

3.  If the benefits sought remains denied, the Veteran should be provided a VA PTSD examination by a VA psychiatrist or psychologist.  The examiner should review the claims file and note such review in the examination report.  The examiner should provide an opinion as to whether the Veteran has met the criteria for a diagnosis of PTSD at any time since March 2004.  If so, the examiner should specify the stressors supporting the diagnosis.  The examiner should also provide an opinion as to whether any stressor related to the Veteran's fear of hostile military or terrorist activity is adequate to support a diagnosis of PTSD and the veteran's symptoms are related to the claimed stressor.

If another psychiatric disability is diagnosed, the examiner should provide an opinion as to whether that disability is the result of a disease or injury in service.

The examiner should provide a rationale for all opinions.  The rationale should acknowledge the Veteran's reports of his history and symptoms.

If an opinion cannot be provided without resort to speculation, the examiner must provide a reason why this is so, and state whether there is additional information that would permit the necessary opinion to be made.

4.  Once all relevant evidence has been obtained, if the benefits sought on appeal cannot be fully granted, issue a supplemental statement of the case before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2010).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

